 IIn theMatter OfSAGAMORE ORE MININGCOMPANYAND PICKANDS,MATHER & COMPANYandLOCAL UNION 2690, UNITEDSTEELWORKERSOF AMERICA, CIOCase No. R-42.57.-Decided September 17,1942Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Aubrey McEachern,for the Board.Messrs. Gillette, Nye, HarriesandMontague,for the Company.Mr. Adron Coldiron,of Hibbing, Minn., for the Union.Mr. Robert F. Tillman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF TILE CASEOn July 18, 1942, Local Union 2690, United Steelworkers of Amer-ica, CIO, herein called the Union, filed with the Regional Director forthe Eighteenth Region (Minneapolis, Minnesota) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Sagamore Ore Mining Company and Pick-ands, Mather & Company, herein called the Company, engaged in themining of ore at Ironton, Minnesota, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnAugust 19, 1942, the Company, the Union, and a Field Examiner ofthe Board entered into a "STIPULATION FOR CERTIFICATIONUPON CONSENT ELECTION." On August 24, 1942, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.Pursuant to the stipulation, an election by secret ballot was con-ducted on August 27, 1942, under the direction and supervision of44 N. L. R. B., No. 15.86 SAGAMORE ORE MINING COMPANY87the Regional Director, among all employees of the Company at itsSagamore Mine, excluding foremen, assistant foremen,'supervlsors incharge of,any class of labor,'policemen, and clerical and salaried em-ployees, to determine whether or not they desired to be represented bythe Union.On August 28, 1942, the Regional Director issued andduly served upon the parties an Election "Report on the ballot.Noobjections to the conduct of the ballot or the Election Report have beenfiled by any of the parties.In his election Report the Regional Director reported as followsconcerning the balloting and its results :Total on eligibilitylist____________________________________90Total ballots cast_________________________________________84Totalballots challenged___________________________________0Total blankballots________________________________________0Total void ballots_________________________________________0Total valid-votes counted__________________________________84Votes -cast' forLOCAL UNION 2690, UNITED STEEL-WORKERS OF AMERICA, CIO____ ____________________81Votes cast against LOCAL UNION 2690, UNITED STEEL-WORKERS OF AMERICA, CIO_________________________3iUpon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Sagamore Ore Mining Company and Pick-ends, Mather & Company, Ironton, Minnesota, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.foremen, assistant foremen, supervisors in charge of any class of labor,policemen, and clerical and salaried employees, constitute a unit appro-priate for the purposes of collective bargaining within themeaningof Section 9 (b) of the National Labor Relations Act.3.Local Union 2690, United Steelworkers of America, CIO, hasbeen designated and selected by a majority of the employees in theabove unit as their representative for the purposes of collective bar-gaining, and is the exclusive representative of all employees in saidunit within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 88DECISIONS"OF NATIONAL-'LABOR RELATIONS BOARDIT IS HEREBY CERTIFIED that Local Union2690,UnitedSteelworkers,ofAmerica,010,has been designated and selected by a majority of all,employees ofSaganiore.Ore Mining Company and Pickands,MatherCompany, Ironton, Minnesota,, at its Saganiore Mine, excluding fore-men,, assistant foremen, supervisors iii charge of any class of labor,policemen, and clerical and salaried employees, as their representativefor the purposes of -collective bargaining, and that, pursuant to Section9 (a) of the Act, Local Union 2690, United Steelworkers of America,CIO, is the exclusive representative of all such employees'for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment,and-other conditions of employment.MR. W r. M. LEISERSON took no part in the consideration of the aboveDecision and Certification-of Representatives.